DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 12 April 2021 has been received and made of record.  Claims 1 and 11 have been amended.  Claims 5-10 and 15-20 have been canceled. 

Response to Arguments
Applicant's arguments filed 12 April 2021 have been fully considered but they are not persuasive. 

In response to Applicant’s argument (Pages 6-7) stating that it is improper to interpret the claimed applications as virtual machines, the examiner respectfully disagrees. The examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification. (MPEP 2111) Giving the term application its broadest reasonable interpretation in light of the specification the examiner has interpreted it as a computer program. The specification details that an application is run on a cloud computing system. ([0029]) The application may run on a running node, such as a virtual machine or a physical machine. ([0030]) The background section of the Schmidt reference details that a virtual machine is a software implementation of a complete computer that runs on a physical host. The virtual machine software includes the software for guest hardware and guest software including a guest OS and guest application. (Column 2, line 37 – Column 3, line 6) Since the virtual machine is a computer 

In response to Applicant’s argument (Pages 9-10) stating that Zhu fails to show performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition, the examiner respectfully disagrees. Zhu shows monitoring the performance of an application being run by a plurality of VMs or application set. ([0038], lines 7-11; [0037]; [0040]) When the performance does not meet the SLOs or preset condition then the resource allocations of all of the VMs running the application are processed using an optimal resource allocation algorithm to calculate the desired allocations. ([0045]; [0046]; [0049]) The final resource allocations are then applied to the VMs. ([0068]) The algorithm calculations or resource scaling processing is implemented on all of the VMs in the VM/application set. ([0049]; [0050]) 
The applicant argues that Zhu does not show the performing, responsive to determining the resource usage meets the preset condition and prior to processing the to-be-processed service, resource scaling processing on all of the plurality of applications. The bolded limitation is not recited in the claim language. The claim language only recites a first step of determining an application set for a to-be-processed service, wherein the application set comprises a plurality of applications for processing the to-be-processed service. None of the other limitations following the determining step indicate that they are performed prior to processing the to-be-processed service.

In response to Applicant’s argument (Page 11) stating that Aelken fails to show obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set, the examiner .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Patent No. 8,286,174), hereinafter Schmidt, in view of Zhu et al. (U.S. Patent Publication 2014/0380307), hereinafter Zhu, in view of Aelken et al. (U.S. Patent Publication 2018/0046477), hereinafter Aelken.
Regarding claim 1, Schmidt shows
A resource management method, comprising:
determining an application set for a to-be-processed service, (i.e. multicomponent application) wherein the application set comprises a plurality of applications (i.e. software components of a multicomponent application, each component running on a VM) for processing the to-be-processed service; (Column 10, lines 15-32; Column 12, lines 35-40; Column 32, lines 49-59; i.e. The application manager determines the set of components for the multicomponent application.)
obtaining resource usage of the application set; (Column 20, lines 51-Column 21, line 37; Column 37, lines 63-65; i.e. The application monitor monitors/obtains the memory usage, network delays and whether the set of components are responsive and provides it to the application manager and system manager.)
determining the resource usage of the application set meets a preset condition (i.e. not meeting performance objectives) for resource scaling; (i.e. adjusting the resources allocated to the multicomponent application and/or the individual components) (Column 21, line 46 – Column 22, line 4; Column 33, lines 6-24)
performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on 
However, Schmidt fails to show
performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. 
Zhu shows
performing, responsive to determining the resource usage meets the preset condition, (i.e. current allocations do not meet SLOs) resource scaling processing on all of the plurality of applications (i.e. VMs) in the application set (i.e. VMs implementing application) according to a resource scaling policy (i.e. optimal resource allocations and algorithm to calculate desired reservation and limit settings) corresponding to the preset condition. ([0038], lines 7-11; [0037]; [0040]; [0045-0046]; [0049]; [0068]; i.e. The application resource allocation module (Fig. 4, 108) including the application manager, (Fig. 4, 410; Fig. 5, 500) resource controller, (Fig. 5, 514) and actuator (Fig. 4, 414) scales the allocations to all of the VMs in the application in order to meet SLO requirements.)
Zhu and Schmidt are considered analogous art because they involve resource management of an application.  Schmidt shows that multi-components of an application executed on multiple VMs may be adjusted when application metrics are not being met. Zhu provides the details on how such adjusting/scaling may be performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Zhu wherein performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. Doing so provides that the application components receive the resources to meet the application metrics/SLOs. (Zhu: [0002])
However, Schmidt in view of Zhu fails to show
obtaining resource usage of each application in the application set; 
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of the applications in the application set according to the resource usage of each application in the application set; and 
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
obtaining resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu are considered analogous art because they involve scaling. Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Aelken wherein obtaining the resource usage of the application set comprises: obtaining resource usage of each application in the application set,  obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set according to the resource usage of each application in the application set, and setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.  Doing so provides that the service may be adapted faster. (Aelken: [0100]) 

Regarding claim 11, Schmidt shows
A resource management apparatus, comprising: (Column 9, line 66 – Column 10, line 14; Column 10, line 60- Column 11, line 6; Fig. 3; Fig. 1; Fig. 4A; i.e. computer implementing virtualization software including application manager/application monitor/system manager)
a memory storing executable program code; (Fig. 1, 108)
a communications interface (Fig. 1, 154; i.e. drivers) coupled to the memory; and (Fig. 1)
at least one processor (Fig. 1, 104; i.e. CPU) coupled to the memory and the communications interface, wherein the executable program code (i.e. virtualization software) causes the at least one processor to: (Fig. 4A; Column 15, lines 50-59; Column 2, lines 9-29)
determine an application set for a to-be-processed service, (i.e. multicomponent application) wherein the application set comprises a plurality of applications (i.e. software components of a multicomponent application, each component running on a VM) for processing the to-be-processed service; (Column 10, lines 15-32; Column 12, lines 35-40; Column 32, lines 49-59; i.e. The application manager determines the set of components for the multicomponent application.)
obtaining resource usage of the application set; (Column 20, lines 51-Column 21, line 37; Column 37, lines 63-65; i.e. The application monitor monitors/obtains the memory usage, network delays and whether the set of components are responsive and provides it to the application manager and system manager.)
determine the resource usage of the application set meets a preset condition (i.e. not meeting performance objectives) for resource scaling; (i.e. adjusting the resources allocated to the multicomponent application and/or the individual components) (Column 21, line 46 – Column 22, line 4; Column 33, lines 6-24)
perform, responsive to determining the resource usage meets the preset condition, resource scaling process on the plurality of applications in the application set
However, Schmidt fails to show
perform, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. 
Zhu shows
perform, responsive to determining the resource usage meets the preset condition, (i.e. current allocations do not meet SLOs) resource scaling processing on all of the plurality of applications (i.e. VMs) in the application set (i.e. VMs implementing application) according to a resource scaling policy (i.e. optimal resource allocations and algorithm to calculate desired reservation and limit settings) corresponding to the preset condition. ([0038], lines 7-11; [0037]; [0040]; [0045-0046]; [0049]; [0068]; i.e. The application resource allocation module (Fig. 4, 108) including the application manager, (Fig. 4, 410; Fig. 5, 500) resource controller, (Fig. 5, 514) and actuator (Fig. 4, 414) scales the allocations to all of the VMs in the application in order to meet SLO requirements.)
Zhu and Schmidt are considered analogous art because they involve resource management of an application.  Schmidt shows that multi-components of an application executed on multiple VMs may be adjusted when application metrics are not being met. Zhu provides the details on how such adjusting/scaling may be performed. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Zhu wherein performing, responsive to determining the resource usage meets the preset condition, resource scaling processing on all of the plurality of applications in the application set according to a resource scaling policy corresponding to the preset condition. Doing so provides that the application components receive the resources to meet the application metrics/SLOs. (Zhu: [0002])

obtaining resource usage of each application in the application set; 
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of the applications in the application set according to the resource usage of each application in the application set; and 
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set.
Aelken shows
obtaining resource usage ([0009]; [0100]; i.e. KPI value or performance indicator that indicates a load or resource utilization) of each application (i.e. VM) in the application set; (i.e. VMs of an application) (Fig. 7; [0090])
obtaining a sum, a maximum value, a minimum value, or an average value of resource usage of applications in the application set; and ([0090]; [0095-0096]; i.e. The load of the application/application set is determined as an average of the load or KPI value of each VM.)
setting the sum, the maximum value, the minimum value, or the average value of the resource usage of the applications in the application set as the resource usage of the application set. ([0091]; [0096-0097]; [0050], lines 1-5; i.e. The load of the application set is compared to a threshold to determine whether to scale and then a scaling factor is determined.)
Aelken and Schmidt in view of Zhu are considered analogous art because they involve scaling. Schmidt shows scaling when a particular component does not meet a performance objective.  Aelken shows that the scaling may include adding new resources when the average usage threshold exceeds a threshold.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu to incorporate the teachings of Aelken wherein obtaining the resource usage of the application set comprises: obtaining resource  

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Aelken in view of Vega (U.S. Patent Number 7,136,800).
Regarding claim 2, Schmidt in view of Zhu in view of Aelken shows all of the features with respect to claim 1 as outlined above.  However, Schmidt in view of Zhu in view of Aelken fails to show
The method of claim 1, wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and wherein performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion.
Vega shows
wherein the resource scaling policy (i.e. absolute capacity policy) comprises a resource configuration proportion (i.e. capacity fraction) between applications (i.e. virtual machines) in the application set, (i.e. virtual machines operating on computer system) and wherein performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion. (Column 5, lines 25-31; Column 6, lines 1-17; i.e. When one virtual machine becomes idle, the other virtual machines are allocated more resources according to the assigned capacity fraction between applications.)


Regarding claim 12, Schmidt in view of Zhu in view of Aelken shows all of the features with respect to claim 11 as outlined above.  However, Schmidt in view of Zhu in view of Aelken fails to show
The apparatus of claim 11, wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and wherein the executable program code further causes the at least one processor to increase or reduce a resource allocation volume for each application in the application set according to the resource configuration proportion.
Vega shows
wherein the resource scaling policy (i.e. absolute capacity policy) comprises a resource configuration proportion (i.e. capacity fraction) between applications (i.e. virtual machines) in the application set, (i.e. virtual machines operating on computer system) and wherein the executable program code further causes at least one processor to increase or reduce a resource allocation volume for each application in the application set according to the resource configuration proportion. (Column 5, lines 25-31; Column 6, lines 1-17; i.e. When one virtual machine becomes idle, the other virtual machines are allocated more resources according to the assigned capacity fraction between applications.)
Vega and Schmidt in view of Zhu in view of Aelken are considered analogous art because they involve resource scaling among a group of VMs.  Schmidt shows that resources to each component/VM in the application may be adjusted in the pool for just that application. (Column 21, line 63 – Column 22, line 4)  Vega shows that such scaling may include maintaining proportional allocations among the components/VMs.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Aelken to incorporate the teachings of Vega wherein the resource scaling policy comprises a resource configuration proportion between applications in the application set, and performing the resource scaling processing comprises increasing or reducing a resource allocation volume for each application in the application set according to the resource configuration proportion.  Doing so provides for a maximum allocation of the resources in the resource pool for the application while enforcing utilization goals. (Vega: Column 4, lines 16-22)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Aelken as applied above, and further in view of Blakely et al. (U.S. Patent Number 9,584,440).
Regarding claim 3, Schmidt in view of Zhu in view of Aelken shows all of the features with respect to claim 1 as outlined above.  However, Schmidt in view of Zhu in view of Aelken fails to show
The method of claim 1, wherein each resource carries a resource identifier, and wherein performing the resource scaling comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling comprises: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)


Regarding claim 13, Schmidt in view of Zhu in view of Aelken shows all of the features with respect to claim 11 as outlined above. However, Schmidt in view of Zhu in view of Aelken fails to show
The apparatus of claim 11, wherein each resource carries a resource identifier, and wherein the executable program code further causes the at least one processor to: 
obtain, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.   
Blakely shows
 wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein the executable program code further causes the at least one processor to: (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtain, according to the resource scaling policy, (Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Aelken are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would . 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Zhu in view of Aelken in view of Vega in view of Blakely.
Regarding claim 4, Schmidt in view of Zhu in view of Aelken in view of Vega shows all of the features with respect to claim 2 as outlined above.  However, Schmidt in view of Zhu in view of Aelken in view of Vega fails to show
The method of claim 2, wherein each resource carries a resource identifier, and wherein performing the resource scaling processing comprises: 
obtaining, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  

wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein performing the resource scaling processing comprises: (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtaining, according to the resource scaling policy, (Blakely: Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Blakely: Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponds, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Blakely: Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
performing the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Blakely: Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Aelken in view of Vega are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 

Regarding claim 14, Schmidt in view of Zhu in view of Aelken in view of Vega shows all of the features with respect to claim 12 as outlined above.  However, Schmidt in view of Zhu in view of Aelken in view of Vega fails to show
The apparatus of claim 12, wherein each resource carries a resource identifier, and wherein the executable program code further causes the at least one processor to: 
obtain, according to the resource scaling policy, a target resource set configured for the application set, wherein each target resource in the target resource set carries the resource identifier, and wherein each application in the application set corresponding, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and 
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.   
Blakely shows
wherein each resource (i.e. service) carries a resource identifier, (i.e. customer domain) and wherein the executable program code further causes the at least one processor to: (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42)
obtain, according to the resource scaling policy, (Blakely: Column 2, lines 44-62; i.e. real time distributed tree defined for customer domain) a target resource set configured for the application set, (Blakely: Column 9, lines 1-8; i.e. The RDT queries the tiers of the distributed tree to obtain resources that are available for the customer domain or application set.) wherein each target resource in the target resource set carries the resource identifier, (i.e. customer domain)  (Blakely: Column 4, lines 53-61; Column 14, lines 29-36 and 50-42; i.e. Any deployed services contain the identifier of the customer domain.) and wherein each application in the application set corresponding, on a one-to-one basis, to the resource identifier of each target resource in the target resource set; and (Blakely: Column 14, lines 25-36 and 50-54; i.e. Each application is identified in the tree path that also includes the customer domain/resource identifier.)
perform the resource scaling processing on each application in the application set according to the resource identifier of each target resource in the target resource set.  (Blakely: Column 14, lines 25-34; Column 9, lines 1-8 and 16-36; i.e. The scaling is performed using the services allocated to the customer domain/resource identifier.)
Blakely and Schmidt in view of Zhu in view of Aelken in view of Vega are considered analogous art because they involve resource scaling.  Schmidt in view of Zhu shows resource scaling at either the multicomponent application level and/or at higher level where more resources are allocated to a pool for the application. (Schmidt: Column 21, line 46 – Column 22, line 4) Blakely shows scaling may occur according to a hierarchical approach where resources are identified by their location in the tree. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt in view of Zhu in view of Aelken in view of Vega to . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451